Oo Oo HN ODO OD PP WHO NH eK

Bb Bb KN HD Hb KH DY HD HNO RB Re Se FP RP PF SFP Ee ES
co ~] Oo wn aa Ww So FR oS \o oo ~] ON ws aN Ww bo amd S

 

 

 

 

 

 

 

 

 

 

 

 

—__ FILED —____ RECEIVED
____ ENTERED ___— SERVED ON
COUNSEL/PARTIES OF RECORD
DEC 20 2019
CLERK US DISTRICT COURT
DISTRICT OF NEVADA
BY: DEPUTY
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2:18-CR-170-APG-DJA
Plaintiff, Preliminary Order of Forfeiture
v.
KENNETH HALL,
Defendant.
This Court finds Kenneth Hall pled guilty to Count One of a One-Count Criminal
Indictment charging him with possession of a controlled substance with intent to distribute |

methamphetamine in violation of 21 U.S.C. § 841(a)(1). Criminal Indictment, ECF No. 1;
Change of Plea, ECF No. __; Plea Agreement, ECF No. __.

This Court finds Kenneth Hall agreed to the forfeiture of the property set forth in the
Plea Agreement. Criminal Indictment, ECF No. 1; Change of Plea, ECF No. __; Plea
Agreement, ECF No. __.

This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2), the United States
of America has shown the requisite nexus between property set forth in the Plea Agreement
and the offense to which Kenneth Hall pled guilty.

The following property is (1) any firearm or ammunition involved in or used in any
knowing violation of any other criminal law of the United States, 21 U.S.C. § 841(a)(1); (2)
any firearm or ammunition intended to be used in any offense punishable under the
Controlled Substances Act, 21 U.S.C. § 841(a)(1); (3) any property constituting, or derived
from, any proceeds obtained, directly or indirectly, as the result of violations of 21 U.S.C. §
841(a)(1); (4) any property used, or intended to be used, in any manner or part, to commit,

or to facilitate the commission of 21 U.S.C. § 841(a)(1); and (5) any firearm used or

 
oOo on Dn mn FF WO NY KF

bh Bb KH HN HNO NH HD KH HD KH KR Ke BRB KF KF Fe Se RS
on ONO UB DH BS KF OO ODT DO OH FP YY HY KF CO

 

 

intended to be used to facilitate the transportation, sale, receipt, possession, or concealment
of property in violation of 21 U.S.C. § 841(a)(1), and is subject to forfeiture pursuant to 18
U.S.C. § 924(d)(1) and 18 U.S.C. § 924(d)(1), (2)(C), and (3)(B) with 28 U.S.C. § 2461(c); 21
U.S.C. § 853(a)(1) and (a)(2); and 21 U.S.C. § 881(a)(11) with 28 U.S.C. § 2461(c):
1. ablack 9mm Sig Sauer model P229 handgun, serial number 45A049417
with two magazines; and |
2. any and all ammunition
(all of which constitutes property).

This Court finds that the United States of America may amend this order at any time
to add subsequently located property or substitute property to the forfeiture order pursuant
to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

This Court finds the United States of America is now entitled to, and should, reduce
the aforementioned property to the possession of the United States of America.

NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the United States of America should seize the aforementioned property.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory
rights, ownership rights, and all rights, titles, and interests of Kenneth Hall in the
aforementioned property are forfeited and are vested in the United States of America and
shall be safely held by the United States of America until further order of the Court.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States
of America shall publish for at least thirty (30) consecutive days on the official internet
government forfeiture website, www.forfeiture.gov, notice of this Order, which shall
describe the forfeited property, state the time under the applicable statute when a petition
contesting the forfeiture must be filed, and state the name and contact information for the
government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)
and 21 U.S.C. § 853(n)(2).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

or entity who claims an interest in the aforementioned property must file a petition for a
2

 
0 ON Dn UN PP WwW NY

bt Bb NH bt HO KH ND HN NO KH Ke Re Be RP FF FEF KF KS eB
co KN DN NLU OlwBOULULUhN GlUlUmLDPE El Olle Cl a i ela eae IG Slr CU

 

 

hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which
petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §
853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s
right, title, or interest in the forfeited property and any additional facts supporting the
petitioner’s petition and the relief sought.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,
must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,
Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was
not sent, no later than sixty (60) days after the first day of the publication on the official
internet government forfeiture site, www-forfeiture.gov.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the
petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

Attorney’s Office at the following address at the time of filing:

Daniel D. Hollingsworth

Assistant United States Attorney

James A. Blum

Assistant United States Attorney

501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice
described herein need not be published in the event a Declaration of Forfeiture is issued by
the appropriate agency following publication of notice of seizure and intent to
administratively forfeit the above-described property.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send
copies of this Order to all counsel of record.

DATED Oecm4er 20 2019.

a—

HONORABLE ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

3

 
